THE COURT.
The motion of respondent to dismiss the appeal in the above entitled cause is granted. The time for the filing of the appellant’s points and authorities expired long before the eighteenth day of April, 1906. No points and authorities had been filed up to the seventh day of May last, and on that day the motion to dismiss the appeal was filed in this court. The act of the governor in proclaiming legal holidays beginning with the 19th of April last could have no effect whatever upon the right of the appellant to file his points and authorities in a case such as this, where his time had expired before any holidays were proclaimed.